DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/21 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald Verplancken on 03/10/21.
The application has been amended as follows: 
	Claim 1, line 22: delete “the slide” and add -- a slide --.
Claim 1, line 10: delete “a sheath when a sheath” and add -- the sheath when the sheath--.
Claim 4, line 2: delete “a sheath” and add -- the sheath --.
Claim 7, line 6: delete “rotatably support” and add -- rotatably supported --.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: reference character "61" needs to point to the base instead of the roller housing, and .  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
Claims 1-7 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of the sheath driver roller housing further comprising at least one pair of sheath rollers, each sheath roller comprising an outer circumferential surface configured to grip the sheath when the sheath is positioned between the sheath rollers; a guidewire driver; and the driver mount operatively fixedly coupled to a slide bar moveably received in the slide bar recess.
Prior art reference Wallace discloses the invention substantially as claimed, but fails to divulge the sheath driver roller housing further comprising at least one pair of sheath rollers, each sheath roller comprising an outer circumferential surface configured to grip the sheath when the sheath is positioned between the sheath rollers; and a guidewire driver. Modification to teach the failings of Wallace would not provide any advantage because Wallace provides alternative sliding means for advancing and retracting the sheath. Furthermore, such a modification would not be a matter of simple substitution. 
Prior art reference Wenderow discloses the invention substantially as claimed, but fails to divulge the driver mount operatively fixedly coupled to a slide bar moveably received in the slide bar recess. Modification to teach the failings of Wenderow would not provide any advantage because Wenderow provides alternative roller means for advancing and retracting the sheath. Furthermore, such a modification would not be a matter of simple substitution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771           

/MELANIE R TYSON/Primary Examiner, Art Unit 3771